COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-208-CV
TAMMY
LYNN ARNOLD                                                        APPELLANT
 
                                                   V.
 
JOEL
CAMERON ARNOLD                                                        APPELLEE
 
                                               ----------
            FROM
THE 415TH DISTRICT COURT OF PARKER COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
On November 4, 2009, we notified appellant
that her brief had not been filed as required by Texas Rule of Appellate
Procedure 38.6(a).  Tex. R. App. P.
38.6(a).  We stated we could dismiss the
appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  See
Tex. R. App. P. 42.3.  We have not
received any response.




Because appellant=s brief
has not been filed, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellant shall pay all costs of this
appeal, for which let execution issue.
 
PER CURIAM
 
 
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED:  December 3, 2009




[1]See Tex. R. App. P. 47.4.